DETAILED ACTION
Claims 1, 2, 7, 9, 12, 13, and 17-19 are amended. No claims have been added or cancelled. Therefore, claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed on 12/18/2020 have been fully considered and are persuasive. The rejection of claims 1-20 under AIA  35 USC 103 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed after the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following prior art references are considered by the Examiner as the most similar to the instant invention:
White (US 20190089967) – where para. 0028-0029 generally discloses an in-flight window strategy may define a maximum number of interests outstanding at any one time such that the initial phase may correspond with transmitting a sufficient quantity of interest to meet the maximum, in-flight number of interest, and then waiting until one or more content objects are received before one or more of the interest(s) occurring next in the ordered list are transmitted. However, the reference does not explicitly disclose matching the in-flight window/number of inflight interests at a sending interest rate that matches the production rate of generated packets, as recited in the claims.

Oran (US 20170279728) which generally discloses in para. 0016, 0074-0077, a system to determine, track, and report the accumulated round-trip queuing delay experienced by Interest/Data exchanges in an ICN network. A consumer performs congestion control based on a determined difference between a first and second round-trip accumulated queuing delays by adjusting a rate at which the requestor sends the next interest. However, the reference fails to disclose adjusting a pending Interest window number of Interests relative to the inFlight number of Interests, such that a rate for sending the Interests matches the production rate, where the production rate is from an application configured to generate the data packets at a production rate. Furthermore, the synchronization of interests with data packets is not done by matching segment numbers of the interest with the data packet, as recited in the claims.

Stapp et al. (US 20160182680), generally discloses in para. 0056-0060, determining a servicing time to service the interest (i.e., a time between when the Interest was received and when retrieved data will be ready to be forwarded from node 300, where the service time is esterimated based on a currest processing load of the node or measured using clock/timer), and then the node determines whether the determined/measured service time exceeds a predetermined threshold service time. However, the reference fails to disclose adjusting a pending Interest window number of Interests relative to the inFlight number of Interests, such that a rate for sending the Interests matches the production rate, where the production rate is from an application configured to generate the data packets at a production rate, as recited in the claims.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or fairly suggest does not explicitly disclose the synchronizing including tracking an inFlight number of Interests that have not yet been satisfied, and adjusting a pending Interest window number of Interests relative to the inFlight number of Interests, such that a rate for sending the Interests matches the production rate, where the production rate is from an application configured to generate the data packets 
Claims 2-11 are allowed because they further limit claim 1.
Claims 13-17 are allowed because they further limit claim 12.
Claims 19-20 are allowed because they further limit claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456